       Case 2:20-bk-13530-BR                     Doc 51 Filed 06/16/20 Entered 06/16/20 15:01:02                               Desc
                                                  Main Document    Page 1 of 3



Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
Email Address


Daniel A. Lev (CA Bar No. 129622)
 dlev@sulmeyerlaw.com
SulmeyerKupetz
333 South Grand Avenue, Suite 3400
Los Angeles, California 90071
Tel.: 213.626.2311
Fax: 213.629.4520
 Individual appearing without attorney
 Attorney for Petitioning Creditors

                                       UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION


In re:                                                                       CASE NO.: 2:20-bk-13530-BR
                                                                             CHAPTER: 7
JADELLE JEWELRY AND DIAMONDS, LLC,

                                                    Alleged Debtor(s)

                                                                             NOTICE OF LODGMENT OF ORDER IN
                                                                             BANKRUPTCY CASE RE: (title of motion 1):

                                                                             Putative Debtor’s Motion to Dismiss
                                                                             Involuntary Petition and Request for
                                                                             Attorney’s Fees, Costs, and Damages; and
                                                                             Memorandum of Points and Authorities in
                                                                             Support



PLEASE TAKE NOTE that the order titled Order (1) Denying Putative Debtor’s Motion to Dismiss Involuntary Petition
and Request for Attorney’s Fees, Costs, and Damages and (2) Entering Order For Relief Against Putative Debtor was
lodged on (date) June 16, 2020 and is attached. This order relates to the motion which is docket number 8.




1
    Please abbreviate if title cannot fit into text field
DAL 2702844v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                            Page 1           F 9021-1.2.BK.NOTICE.LODGMENT
     Case 2:20-bk-13530-BR                   Doc 51 Filed 06/16/20 Entered 06/16/20 15:01:02                                   Desc
                                              Main Document    Page 2 of 3



                                   PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is
PO BOX 11480, BEVERLY HILLS, CA 90213

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN
BANKRUPTCY CASE will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
document. On (date) June 16, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
transmission at the email addresses stated below:

Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com

Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Robert S Marticello Rmarticello@swelawfirm.com,

gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com

Neal Salisian ECF@salisianlee.com

Michael Simon msimon@swelawfirm.com,

lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

                                                                              Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date)                      , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                              Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
June 16, 2020, I served the following persons and/or entities by personal delivery, overnight mail service, or (for
those who consented in writing to such service method), by facsimile transmission and/or email as follows.
Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
DAL 2702844v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                     Page 2                  F 9021-1.2.BK.NOTICE.LODGMENT
     Case 2:20-bk-13530-BR                   Doc 51 Filed 06/16/20 Entered 06/16/20 15:01:02                                   Desc
                                              Main Document    Page 3 of 3



Roybal Federal Building
Bin outside of Courtroom 1660
255 E. Temple Street
Los Angeles, CA 90012 (waiver per Court order

                                                                              Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 June 16, 2020                                                                              /s/Ronald Richards
 Date                                    Printed Name                                       Signature




DAL 2702844v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                     Page 3                  F 9021-1.2.BK.NOTICE.LODGMENT
